DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,332,297. Although the claims at issue are not identical, they are not patentably distinct from each other because all the structural features recited in the claims from the instant application are disclosed in the claims of the U.S. Patent.  For example, claim 1 from the instant application requires plurality of planar elements made from rigid struts and flexible tendons joining ends of the struct, wherein the planar elements are joined forming a three dimensional structure.  All those structures and limitations are already disclosed in claim 1 from the U.S. Patent.  Then, same reasoning is applied to the limitations of claims 2-9 of the instant application compared to the features disclosed in claims 2-9 of the U.S. Patent. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Briod (EP 3,239,048).
Claim 1
Briod discloses a structure  for delivery of fragile payloads, comprising a plurality of planar elements made from rigid struts/beams of cage frame modules (36) and with flexible tendons/radial suspension beams (50) joining ends of the struts (see figures 6a, 6d, and 6f), the flexible tendons in tension, placing the struts in compression, the planar elements joined into a three dimensional structure having a hollow interior (see figure 6a).  Briod discloses the flexible tendons/radial suspension beams are made from a material with greater elasticity than the material used for the rigid struts/beams of cage frame modules (see (see [0035]), therefore the struts are considered to be rigid while the tendons are considered to be flexible.  
Claim 2
Briod further discloses the structure is assembled from a plurality of substantially planar polygonal elements, each substantially planar polygonal element comprising crossed, substantially rigid struts with tendons joining strut ends with adjacent nearest strut ends (see figures 6a, 6d, and 6f).  Figures 6d and 6f shows a suspension module (44), then figure 6a shows tendons of the suspension module joining ends of the struts. 
Claim 3
Briod further discloses the plurality of substantially planar polygonal elements is joined together into the structure by joining apexes of individual substantially planar polygonal elements to apexes of others of the plurality of substantially planar polygonal elements (see figure 6a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Briod (EP 3,239,048).
Claim 4
Briod further discloses the struts are made of elongated sticks (see figure 6a).  Briod does not disclose the material that the struts are made.  However, Briod discloses protective cages are well-known to be made from light-weight material, such as balsa wood/bio-degradable, in order to obtain light-weight protective cages (see [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the struts of Briod being made from balsa wood, as disclosed, in order to obtain light-weight protective cage.
Claim 5
Briod as modified does not disclose the struts made from rattan or wicker cane.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the struts of Briod being made from either rattan or wicker cane, as required, as an alternative type of wood used for the struts and/or to provide a last longer life to the cage. 
Claim 6
Briod does not disclose the material used for the tendons.  However, Briod discloses any Young’s modulus known in the art, such as bamboo, could be used (see [0087]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the tendons made from a material with a high Young modulus, i.e. bamboo or jute string, since those are known materials with high elasticity to provide the necessary compression to the cage.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Briod (EP 3,239,048) as applied to claim 1 above, and further in view of Smith (US 2016/0122062).
Briod further discloses the structure could be used to deliver goods, typically sensitive to strong impacts, wherein those good are disposed in an inner support structure, or any other stiff apparatus not meant to come in contact with external obstacles (see [0002]).  Briod does not disclose the inner support structure comprising a shock-absorbing bio-degradable material formed from coir into a fabric carried in the hollow.  However, Smith discloses a container/cage structure for carrying goods sensitive to strong impacts comprising a box made of bio-degradable/cardboard material including a cotton string or net used to suspend the item to be carried within the container (see [0011], [0012], and [0026]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Briod having the container/cage structure as taught by Smith as the inner support structure within the three-dimensional structure as a type of shock absorbing structure disposed within the three-dimensional structure.  Regarding the limitation of the material of coir as the bio-degradable material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cotton string of Briod and Smith for coir material since both types of materials are equivalent bio-degradable materials for used cushioning. 

Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive.  Regarding applicant’s argument that the amendment to claim 1 are no longer coextensive in scope with the claims of the U.S. Patent, the examiner disagrees.  The structural features recited in the claims from the instant application are disclosed in the claims of the U.S. Patent.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736